Citation Nr: 1519525	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a compensable rating for limitation of extension of the right knee.

4.  Entitlement to a compensable rating for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

During the course of the appeal, the Veteran testified at a Travel Board hearing in September 2006.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing is now retired.  In a letter to the Veteran, the Veteran was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in March 2015, he submitted a statement in response, indicating that he did not wish to appear at another hearing and that he wished for his case to be considered on the evidence of record.  As such, the Board may proceed with the appeal.

This case was remanded to the RO in March 2007 for further development of the record. 

The Board issued a decision in February 2009 denying the claims of service connection for PTSD and increased ratings for the service-connected knee disabilities. 
 The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). 

In October 2009, the Court issued an Order granting the parties' October 2009 Joint Motion to vacate the decision and remand the case back to the Board for actions in compliance with the Court's order. 

The Board notes that, in the October 2009 Joint Motion, the parties instructed the Board to address whether the Veteran's September 2004 Notice of Disagreement (NOD) as to the denial of service connection of PTSD and increased ratings for his right and left knee disabilities was also a NOD as to the denial of a TDIU. 

In February 2010, the Board decided that the Veteran had not submitted a valid NOD with respect to the denial of service connection for TDIU and remanded the issues of entitlement to service connection for PTSD and increased ratings for his right and left knee disabilities.

The Veteran appealed the Board's February 2010 decision finding that the Veteran had not submitted a valid NOD with respect to his TDIU claim.  In a July 2011 Memorandum Decision, the Court vacated the Board's February 2010 decision.  Thereafter, in an August 2014 rating decision, the RO granted TDIU and granted service connection for PTSD.  As this represents a total grant of benefits sought on appeal, these two issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In the August 2014 rating decision, the RO also granted service connection for limitation of extension of the knees and assigned a noncompensable rating for each knee.  In the August 2014 supplemental statement of the case, the RO continued the denial of ratings in excess of 10 percent for chondromalacia of the right and left knees and denied a compensable rating for limitation of extension of each knee.

The issues of entitlement to a rating in excess of 10 percent for chondromalacia of the right knee and entitlement to a rating in excess of 10 percent for chondromalacia of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period prior to July 8, 2013, extension of the right knee was full.

2.  In giving the Veteran the benefit of the doubt, beginning July 8, 2013, extension of the right knee has been limited to 15 degrees.

3.  For the time period prior to July 8, 2013, extension of the left knee was full.

4.  In giving the Veteran the benefit of the doubt, beginning July 8, 2013, extension of the left knee has been limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for limitation of extension of the right knee have not been met for the time period prior to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).

2.  The criteria for a rating of 20 percent but no higher for limitation of extension of the right knee have been met for the time period beginning July 8, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).

3.  The criteria for a compensable rating for limitation of extension of the left knee have not been met for the time period prior to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).

4.  The criteria for a rating of 20 percent but no higher for limitation of extension of the left knee have been met for the time period beginning July 8, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in June 2004 and March 2010 letter satisfied the duty to notify provisions, and the March 2010 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA examination was conducted in July 2013 and an addendum opinion was obtained in May 2014; the record does not reflect that this examination or opinion was inadequate for rating purposes.  The examination was adequate because it was based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the February 2010 Board remand addressed only the increased rating claims for chondromalacia of the right and left knees.  As such, the remand directives are not directly relevant to the increased ratings for limitation of extension of the knees, as service connection for those disabilities was granted subsequent to the February 2010 remand, in August 2014 rating decision.  Yet, because they stem from the increased rating claim for the chondromalacia of the knees, the Board will discuss compliance with the February 2010 remand.  Notably, the February 2010 remand the instructed the RO to obtain VA treatment records dating from March 2008 to the present, and to obtain Social Security Administration (SSA) disability records.  This was accomplished; these records were obtained and associated with the claims file.  Finally, the remand instructed that a VA examination was to be conducted and as noted above, the Veteran underwent a VA examination in July 2013 (and an addendum report was obtained in May 2014).   The Board finds that the RO has complied with the Board's instructions and that the July 2013 VA examination report and May 2014 addendum substantially comply with the Board's February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Service connection for limitation of extension of the knees was granted in an August 2014 rating decision.  A noncompensable rating was assigned for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under that code, limitation of motion of the knee is evaluated as noncompensable if there is less than 10 degrees extension.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is for application when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5261.  

The medical evidence of record includes a May 2004 VA examination report which reflects that physical examination of the knees reflected no effusion.  There was pain with range of motion from zero to 135 degrees bilaterally.  Quadriceps and hamstrings strength was excellent bilaterally.  He was neurovascularly intact and ligamentously stable in both knees.  The examiner noted that the range of motion is not limited by pain but the factor that has the greatest functional impact is pain.

Records from the Virtual VA file include an October 2008 VA treatment record which reflects that gross range of motion of the knees was normal, a July 2009 VA treatment record which reflects that the Veteran had good range of motion, and an August 2012 VA treatment record which reflects that the Veteran reported knee pain of 3/10 and that examination revealed range of motion was intact.  

A July 2013 VA examination report reflects that the Veteran reported that his knees have gotten worse over the years.  He reported occasional instability and constant pain but no swelling.  The Veteran reported flare-ups that occur daily with bad weather (rain, cold) and with use.  Rest, medication, and heat provide relief.  Range of motion testing revealed 80 degrees of flexion on the right with pain beginning at 80 degrees.  Extension was to 5 degrees on the right with pain beginning at 15 degrees.  Left knee flexion was to 95 degrees with pain beginning at 95 degrees.  Extension on the left was to 5 degrees with pain beginning at 15 degrees.  After three repetitions range of motion did not change.  The examiner found that there was no additional limitation in range of motion of the knee and lower leg following repetitive use.  However, there was functional loss and/or functional impairment of the knees in terms of more movement than normal, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing, and that the knees feel stable with knee braces and crutch, but otherwise they feel unstable and the pain limits ambulation and standing.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing was normal bilaterally (5/5).  Joint stability tests were normal for anterior instability, posterior instability, and medial lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There are/have been no shin splints.  The Veteran has no meniscal conditions or surgical procedures for a meniscal condition.  He has not had a total knee joint replacement or arthroscopic or other knee surgery.  There are no scars related to the knees.  The Veteran uses braces and crutches for both knees constantly to ambulate.  

Because the examiner did not review the claims file in conjunction with the July 2013 VA examination, a May 2014 addendum report notes that the claims file was reviewed.  The examiner reiterated that the Veteran has flare-ups with bad weather and use, which results in pain and affects his ability to walk.  The examiner stated that it impairs his ability to walk and stand.  He also walks with braces and a crutch.  The Veteran did not report loss of range of motion and no additional motion loss was noted on examination after repetitive use so the examiner felt it would be speculative to provide such.

Prior to the July 8, 2013, VA examination, the medical evidence shows that extension was full and range of motion was intact.  Although the 2004 VA examiner noted that pain has the most functional impact, it did not additionally limit the Veteran's range of motion.  Based upon this evidence, even considering weakness, incoordination, fatigue, and lack of endurance, none of these factors would serve to limit extension to 10 degrees which would warrant a compensable rating.  Accordingly, the Board finds that a compensable rating is not warranted for either knee disability on the basis of functional loss prior to July 8, 2013.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Although extension of the knees was limited to 5 degrees at the July 2013 VA examination, the examiner noted that painful motion objectively began at 15 degrees of extension, that this functional loss/functional impairment was due to pain, and it manifested by instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing, as well as feeling that the knees are unstable without the use of braces and a crutch.  This additional functional impairment to 15 degrees based upon instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing therefore warrants a higher 20 percent rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The May 2014 VA examination reflects that the Veteran's flare-ups result in interference with standing and walking.  Based upon this information, and in giving the Veteran the Benefit of the doubt, as of the July 8, 2013 VA examination the Board finds that a 20 percent rating is warranted for limitation of extension of each knee to 15 degrees.

A rating in excess of 20 percent is not warranted, however.  In this regard, extension is not limited to more than 15 degrees, even considering additional functional loss due to the factors listed above.  Pain set in at 15 degrees and the examiner found additional functional impairment in terms of instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing, as well as feeling that the knees are unstable without the use of braces and a crutch.  This functional loss results in limitation of extension to no more than 15 degrees, as the Veteran had pain free extension beyond 15 degrees without any additional limitation after three repetitions.  While the Veteran had pain at 15 degrees, he actually could extend his knee to 5 degrees.  Based upon this information, the instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing, as well as feeling that the knees are unstable without the use of braces and a crutch clearly do not limit the extension more than 15 degrees.  In sum, the Board finds that despite the symptoms listed above, the evidence does not establish that the documented symptomatology constitutes functional loss beyond that contemplated by the 20 percent rating for each knee awarded herein.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for either knee disability on the basis of functional loss as of July 8, 2013.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

In sum, the preponderance of the evidence is against the assignment of a compensable rating prior to July 8, 2013 and the assignment of a rating in excess of 20 percent for either the right or left knee limitation of extension beginning July 8, 2013.  See Fenderson, 12 Vet. App. 119, 126 (1999).  There is no doubt to be resolved, and ratings higher or separate from the currently assigned rating are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his bilateral knee symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology.  However, the Board has addressed the Veteran's reported symptoms and the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's knee disabilities with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased right knee symptomatology insofar as they suggest a compensable rating is warranted prior to July 8, 2013 or that a rating in excess of 20 percent is warranted beginning July 8, 2013.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected limitation of extension of the knees, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral knee extension, with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  There are higher ratings under the available diagnostic criteria for more severe limitation of extension, symptoms and clinical findings not present in the Veteran's case.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 20 percent rating for limitation of extension of the right knee is granted, subject to the criteria governing the award of monetary benefits.

Entitlement to a 20 percent rating for limitation of extension of the left knee is granted, subject to the criteria governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the July 2013 VA examination report reflects the Veteran's complaints of instability and his use of bilateral knee braces and a crutch to ambulate.  However, curiously, the examiner noted that the Veteran had additional functional loss/impairment in terms of instability of station but then noted that all knee stability tests were normal.  The Board finds that under these circumstances a remand is necessary in order for the examiner to clarify whether the Veteran's knees exhibit any instability and if so, the severity of the instability.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2013 VA examiner and request that the examiner review the claims file, to specifically include the July 2013 examination findings.  Request that the examiner discuss whether the Veteran's knees exhibit instability, and in doing so, the examiner must reconcile the Veteran's complaints of instability, the Veteran's constant use of bilateral knee braces and a crutch to walk, and the finding of instability of station with the normal joint stability tests in the July 2013 examination report.  

A rationale should be provided for all opinions proffered.

If the July 2013 VA examiner is unavailable, another VA examiner should be requested to address the above.  If the new VA examiner determines that a new VA examination is necessary, then one should be scheduled.

2.  After the development requested is completed, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


